Citation Nr: 1115867	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-18 375	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.  

2.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable disability rating for hearing loss.  

4.  Entitlement to a compensable disability rating for status post stress fracture, second metatarsal of the left foot.  





ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 1996 and from December 2003 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A VA past medical history list from May 2008 includes migraine headaches and traumatic brain injury.  A July 2008 compensation and pension (C&P) examination report includes the examiner's statement that the Veteran's headaches are likely a physical manifestation of his anxiety.  The agency of original jurisdiction (AOJ) has not adjudicated claims for service connection for headaches or traumatic brain injury and therefore the Board does not have jurisdiction to address these matters.  These matters are referred to the AOJ for appropriate action, if needed.  

The issue of entitlement to service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks due to depressed mood, anxiety, irritability, chronic sleep impairment and mild memory loss but does not result in occupational and social impairment with reduced reliability due to such symptoms as flattened effect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

2.  The Veteran's hearing loss is manifested by an average puretone threshold of no more than 24 decibels in the right ear and 23 decibels in the left ear with speech discrimination of 84 percent in the right ear and 88 percent in the left ear.  

3.  The Veteran's status post stress fracture, second metatarsal of the left foot is less than a moderate foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.126,  4.130, Diagnostic Code 9411(2010).

2.  The criteria for a compensable disability rating for hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.87, Diagnostic Code 6100 (2010).  

3.  The criteria for a compensable disability rating status post stress fracture, second metatarsal of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.71a, Diagnostic Code 5284 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

This appeal arises from the rating decision in which service- connection was established for PTSD, hearing loss, and status post stress fracture, second metatarsal of the left foot.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

For service-connected mental disorders, including PTSD, a 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

Service treatment records do not provide any evidence favorable to a rating higher than 30 percent.  These records report only that the Veteran complained of anxiety and sleep difficulty.  

In July 2008 the Veteran underwent a compensation and pension (C&P) examination for his PTSD.  The examiner indicated that he had reviewed the Veteran's claims file.  The Veteran reported sleep disturbance in the form of nightmares, occasional intrusive memories, anxiety when exposed to unexpected loud noises and other stimuli, loss of interest in previously pleasurable activities including social activities, irritability which contributed to marital difficulties and friction with fellow students, ongoing feelings of anxiety, difficulty with sleep onset, concentration, and focus, he also reported headaches which the examiner stated were likely a physiologic response to his anxiety.  He was currently not working but reported that he worked as a teachers aid in special education but school was out for the summer.  He was pursuing a psychology and sociology college degree.  He reported that he goes to church regularly and is involved in music at the church but otherwise had social isolation other than going to work and school.   He also reported that he was socially isolated in high school.  

Mental status examination found the Veteran alert, oriented and cooperative.  He appeared mildly depressed with guarded affect.  His thoughts were clear and goal-oriented.  There was no history or indication of delusions, hallucinations, panic, or obsessional rituals.  His cognitive abilities, including capacity for abstraction, judgment, and memory, were intact.  Grooming, hygiene, communication, and speech were appropriate.  He was not excessively paranoid or hypervigilant during the interview and there was no suicidal or homicidal ideation.  The examiner assigned a GAF score of 60, which he noted indicated painful re-experiencing phenomenon, and the Veteran's having some difficulty with social, occupational, and marital functioning.  He went on to explain that the Veteran is able to follow commands and instructions at work, but his symptoms cause impaired occupational and social functioning, with decreased reliability, efficiency, and productivity as well as familial discord and social isolation. 

This examination report shows that the Veteran's disability due to PTSD does not approximate the criteria for a rating higher than 50 percent but rather presents a disability picture approximating the criteria for a 30 percent rating.  He has none of the symptoms listed for the higher ratings or symptoms that are analogous to those listed.  His speech was normal, he can understand instructions, no impairment of judgment, memory, or abstract thinking was found.  He has some anxiety, is mildly depressed, some sleep impairment, and some difficulty interacting with others.  

VA treatment records include reports from social workers and a psychiatrist from 2007 and 2008.  The social worker diagnosed adjustment disorder with depressed mood and chronic depression not otherwise specified as well as a history of PTSD.  A GAF score of 52 was assigned by a social worker and 50 by a psychiatrist, who diagnosed chronic PTSD.  The reports focus primarily on the Veteran's marital problems including discussions involving whether to have children and differences in the parenting styles of the Veteran and his spouse.  The social worker described both the Veteran and his spouse as casually dressed, clean, good eye contact, oriented times three, appropriate tracking and focusing, thoughts logical and goal oriented, mood somewhat anxious and depressed, affected congruent with mood, interacted appropriately, and denied suicidal or homicidal ideation.  Other reports, for example from May 2008, note that the Veteran reported insomnia and marital problems.  

Taken together, these treatment records do not show that the Veteran's disability approximates the criteria for a schedular disability rating higher than 30 percent.  The Board has not ignored that the social worker and psychiatrist assigned GAF scores of 52 and 50 respectively nor that those scores are assigned for moderate/serious symptoms.  The disability picture, as a whole, reveals no reports of any of the characteristic symptoms or analogous symptoms for higher ratings or other indication that he suffers disability consistent with that required for higher ratings, is not one which warrants a rating higher than 30 percent.  The assignment of GAF scores when weighed with the content and tenor of the treatment records does not show that the Veteran's disability approximates the criteria for a rating higher than 30 percent.  

In his October 2008 substantive appeal, the Veteran described his nightmares and stated that he did not get restful sleep.  In an October 2009 writing the Veteran referred to the symptom of "impaired short and long-term memory" which is listed in the criteria for a 50 percent rating and stated that he has complained of this numerous times and "I no longer remember from one day to the next."  

Having considered all the evidence of record, the Board finds the examination report and the treatment records more probative than the Veteran's statements concerning his memory.  His sleep disturbance falls squarely in the criteria for a 30 percent rating.  

The schedular criteria contemplates all of the symptoms that the Veteran has been found to have or has reported.  Since the schedule contemplates a level of disability from zero to 100 percent, it cannot be said that it does not contemplate his level of disability.  Referral for extraschedular consideration is not warranted.  

In summary, the preponderance of the evidence is against a finding that disability due to the Veteran's PTSD approximates the schedular criteria for a rating higher than 30 percent and is against referral for extraschedular consideration.  Hence, his appeal at to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz). 38 C.F.R. § 4.85, Diagnostic Code 6100. An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters. Id. Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz. Id. If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

The August 2005 report of medical examination documents that puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 10, 0, 0, and 20 dB, respectively; for an average of 7.5 dB.  Pure tone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 0, and 15 dB, respectively, with an average over the four frequencies of interest of 5 dB.  There are no voice recognition test results.  These results do not support a compensable rating for hearing loss.  

In July 2008, the Veteran underwent a C&P audiology examination.  Puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were  25, 20, 20, and 30 dB, respectively; for an average of 23.75 dB.  Pure tone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 25, 15, and 25 dB, respectively, with an average over the four frequencies of interest of 22.5 dB.  Speech recognition was 84 percent for the right ear and 88 percent for the left ear.  The Veteran's reported subjective factors were his report of difficulty hearing others.  

There are no results that show a greater hearing loss.  Application of Table VI results in assignment of Roman Numeral II for each ear.  Application of Table VII results in a zero percentage rating.  

Also of record is a report of audiologic testing from July 2009,signed by "S.C."  Puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 20, 15, 20, and 35 dB, respectively; for an average of 22.5 dB.  Pure tone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 20, 20, and 30 dB, respectively, with an average over the four frequencies of interest of 21.5 dB.  Speech recognition was 100 percent for the right ear and 96 percent for the left ear.  This report does not list the protocol used for speech recognition.  If the protocol was not Maryland CNC, the report would not be probative.  See 38 C.F.R. § 4.85.  If the protocol was Maryland CNC the report is evidence against assigning a compensable rating.  Either way, the report does not support assigning a compensable rating.  

All evidence shows that the Veteran's hearing loss disability does not approximate a the criteria for a compensable schedular rating.  The evidence is also against referral for extraschedular consideration.  There is nothing in the record that places his disability outside of the schedule.  He has reported that his hearing loss disability impacts him by making it difficult to hear other people.  Both this symptom and his level of disability are contemplated by the rating schedule as the rating schedule is based on hearing acuity and speech recognition ability and accounts for a wide range of disability due to either or both.  The Board therefore declines to remand this for referral for extraschedular consideration.  Based on the evidence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stress fracture residuals

The RO has assigned a hyphenated diagnostic code, 5299-5284, for the Veteran's status post stress fracture, second metatarsal of the left foot.  Hyphenated designations are used where the disability does not have a particular diagnostic code but is evaluated under analogous criteria.  38 C.F.R. § 4.27.  Here, the first number, 5299 signals that the disability is involves an unlisted condition and the second number, 5284, indicates that the disability is evaluated under the criteria for "foot injuries, other."  

Under those criteria a moderate foot injury is assigned a 10 percent rating, a moderately severe foot injury is assigned a 20 percent rating, and a severe foot injury is assigned a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board finds no more appropriate criteria.  In every case where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

The Board observes that the terms "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Id.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

In July 1996, the Veteran reported left foot pain and was diagnosed with a stress fracture of the left second metatarsal.  He was treated with a short leg fracture cast and crutches for two weeks.  There is no service treatment record evidence that he had any residuals.  In a report of medical assessment dated February 2005, the Veteran stated that his overall health was worse than it was at the time of his last medical assessment.  He stated that he was starting to feel older, his knees were hurting, he had back pain and joint pain; not constantly but just at times.  The service treatment records contain no other relevant evidence as to his stress fracture disability and what is contained in these records is not specific enough to base a disability rating.  

In September 2008 the Veteran underwent a C&P examination of his left foot.  The Veteran reported that he has aching pain in his left foot that occurs three times per week, lasts for two hours at a time, and can be elicited by physical activity and relieved by rest.  He reported that he has pain on walking or standing but no weakness, stiffness, swelling , or fatigue.  As to functional impairment, the Veteran reported that he is unable to stand for long periods of time.  

Physical examination found the Veteran's gait normal.  Examination of his feet did not reveal any signs of abnormal weight bearing, breakdown, or callosities.  There was no unusual shoe pattern wear.  Range of motion of the ankle joint was the same for the left and right side, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  This corresponds to normal range of motion of the ankle.  38 C.F.R. § 4.71a, Plate II.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Examination of the left foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  He had active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the left foot revealed no tenderness,  Alignment of the Achilles tendon was normal both with and without weight bearing.  Pes planus was not present, pes cavus was not present.  He did not have any hammer toes.  Morton's metataralgia was not present.  There was no hallux valgus or hallux rigidus present.  He did not have any limitation with standing or walking and did not require any type of shoe support.  X-rays of the left foot were within normal limits.  As a diagnosis, the examiner stated that there is no pathology upon which to base a diagnosis.  He also stated that the Veteran has no residuals of the stress fracture of the left foot and this condition had no effect on his daily activity, providing highly probative evidence against the Veteran's claim.  

The only treatment records regarding his left foot have to do with pain do to an ingrown toenail.  There is no indication that this is residual of his in-service stress fracture.  

The examination report is evidence against assigning a compensable rating for residuals of stress fracture of the second metatarsal because the evidence tends to show that he has no disability due to that injury.  The Board has considered the Veteran's statement in his October 2008 notice of disagreement that he cannot stand for eight hours per day and, thus, has a job in which he sits most of the time as well as his statement received in October 2009 that his foot hurts.  

Having considered all of the relevant evidence of record, the Board finds that the preponderance of evidence is against a finding that the Veteran has more than mild disability due to residuals of his stress fracture of the left second metatarsal.  The examiner could not identify any pathology connected to this condition.  There are no objective reports involving pain.  His report that he cannot stand for 8 hours due to pain and his report of pain three times per week, taken with the objective findings, does not approximate more than mild symptoms.  The disability does not approximate the criteria for a compensable rating as the evidence shows that his foot injury is not moderate, moderately severe or severe.  Application of 38 C.F.R. § 4.40 does not alter this finding.  Here, there are no objective signs of functional loss and his reported symptoms do not fall into the disability picture described in § 4.40.  He has not alleged or been found to have any symptoms not contemplated by § 4.40 and Diagnostic Code 5284, nor does his level of disability, which is mild, fall outside that contemplated by the schedule.  Therefore referral for extraschedular consideration is not indicated.  

As the preponderance of evidence is against assigning a compensable disability rating the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  This letter was sent in response to his claim for service connection, the decision that granted service connection is the decision on appeal, the letter provided him with notice as to the evidence needed to substantiate a disability rating, and the notice is therefore adequate.   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Adequate examinations were afforded the Veteran in July 2008.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating higher than 30 percent for PTSD is denied.  

A compensable disability rating for hearing loss is denied.  

A compensable disability rating for status post stress fracture, second metatarsal of the left foot, is denied.  





REMAND

August 2004 notes document that he reported a strained lower lumbar on the right side following changing a tire. He was assessed with lower back pain, prescribed light duty for 3 days, ibuprofen, and stretching exercises.  In a report of medical assessment dated February 2005, the Veteran stated that he stated that he was starting to feel older, his knees were hurting, he had back pain and joint pain; not constantly but just at times.  He acknowledged that he had back pain during his deployment.  In an August 2005 report of medical history, the Veteran indicated that he did not then have nor had ever had recurrent back pain or any back problem.  

In his June 2008 notice of disagreement the Veteran appears to have alleged that his lower back hurts and in an October 2009 statement he reported that his back hurts constantly.  

Given the timing of his claim in relation to his active service, the reports from service, and his statements since service, VA has a duty to afford the Veteran a VA examination with regard to his claimed back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  A remand is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a compensation and pension examination with regard to his claimed low back disability.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:

(a)  Identify any and all disorders of the Veteran's low back that have been present at any time between when he filed his claim in May 2008 and the present.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's low back had onset during his active service or is etiologically related to his active service.  The examiner must provide a rationale for any opinion rendered.  

2.  Then, after ensuring that the above development is completed, readjudicate the claim of entitlement to service connection for a low back disability.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


